Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
      Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 5 and 6, the present invention from the present application discloses a terminal management system where a first system and a second system coexist in which “in a case where the terminal management apparatus receives an instruction to a primary communication target apparatus, which is configured to enable to communicate with the terminal management apparatus, from an external apparatus, determine whether the received instruction is a determination target instruction; transfer the received instruction to the primary communication target apparatus in a case where it is determined that the received instruction is the determination target instruction; and transfer the received instruction to the relay apparatus in a case where it is determined that the received instruction is not the determination target instruction” which is allowable in combination with the other claimed limitations.
The closest prior art such as Kashioka (US P. No. 2012/0218599) and Anezaki et al. (US P. No. 2016/0366292), which is recorded in the Examiner’s Citation of Pertinent Prior Art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Anezaki et al. (US P. No. 2016/0366292) discloses a communication system includes a plurality of communication relay apparatuses relaying communication between the plurality of devices provided inside a LAN and an external server provided outside the LAN. A first communication relay apparatus performs a device search process of searching the LAN for a device, acquires information on a first management target device which is a device whose communication relay process is managed by a second communication relay apparatus, and determines a second management target device which is a device whose communication relay process is managed by the first communication relay apparatus. The first communication relay apparatus determines the second management target device after removing at least partial duplication of the second management target device and the first management target device, by excluding at least some of the first management target device from two or more devices which are retrieved in the device search process.


Ishino et al. (US P. No. 2016/0227055) discloses if the scan result image is received as a response to the instruction, according to information (for example, a job order) defining the instructed linkage process, the relay apparatus transmits the image to the external server, and requests the external server to perform an OCR process on the image. If the result data of the OCR is received as a response to the request, the relay apparatus transmits the OCR result data to a document management system indicated in the information defining the linkage process, and registers the OCR result data in the document management system.
Kashioka (US P. No. 2012/0218599) discloses a print processing method performed by a content printing system including a client apparatus, a print server, a print relay server, and an image forming apparatus includes displaying, via a display unit of the client apparatus, a screen for editing a content using a web application service of a web application server, instructing, via an instruction unit of the client apparatus, the print relay server to reserve print data corresponding to the content edited on the screen and instructing the print server to print the content, converting, via a conversion unit of the print server, the content into print data in response to receipt of the instruction to print the content, receiving, via a reservation unit of the print relay server, the print data obtained by the conversion unit from the print server in response to receipt of the instruction to reserve the print data, and reserving the received print data, and receiving, via a printing unit of the image forming apparatus, the print data reserved by the reservation unit in response to receipt of the instruction to print the print data from a user, and performing printing based on the received print data.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 10, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672